United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-50549
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

THURMAN D. PAYNE,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-01-CR-899-3
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Thurman D. Payne has moved for

leave to withdraw from this appeal and has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967).   Payne has filed a

response to the motion, contending that the district court’s

determination of drug quantity was arbitrary, that he should have

been granted an offense-level reduction as a minimal participant,

that he was denied the effective assistance of counsel at

sentencing, and that his counsel had a conflict of interest.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50549
                                -2-

Payne moves for leave to file supplements to his Anders response,

in which he asserts additional sentencing and counsel-conflict

issues; those motions are GRANTED.

     Our independent review of the brief, the record, and Payne’s

response discloses no nonfrivolous issue for appeal.   Payne

waived the right to appeal his sentence except upon limited

grounds.   The sentencing issues he asserts are waived.   See

United States v. Melancon, 972 F.2d 566, 567 (5th Cir. 1992).

Although Payne’s appeal waiver excepted his claims pertaining to

ineffective assistance of counsel, including his conflict-of-

interest claim, we decline to address those issues on direct

appeal, without prejudice to Payne’s right to assert such claims

in a motion pursuant to 28 U.S.C. § 2255.   See Massaro v. United

States, ___ U.S. ___, 123 S. Ct. 1690, 1694 (2003); see also

United States v. Bounds, 943 F.2d 541, 544 (5th Cir. 1991).

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.